DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 4 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 4 recites the limitation "the X-shaped cross flexure hinges" in lines 1-2.  There is insufficient antecedent basis for this limitation in the claim.
	Regarding claim 4, the limitation “X-shaped” is not clear.  It is not clear what is encompassed by “X-shaped”. Based on the Applicant’s disclosure, it appears that the cross flexure spring hinges are comprised of rectangular or square leaflets (250a/b and 260a/b) that when viewed in cross-section (at least Applicant’s fig 8) have intersecting adjacent planes (at least Applicant’s fig 7) extending in different directions. Since the rectangular or square leaflets (250a/b and 260a/b) are separate pieces that do not appear to intersect or cross, it is not understood how they are X-shaped.  The limitation “X-shaped” can also be interprete4d other ways.  Is “X”-shaped different than “x”-shaped? If a “+” symbol is rotated, can it be interpreted as x-shaped?   
	Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-6 and 8-15 are rejected under 35 U.S.C. 102a1 as being anticipated by Kloster (US-8863344).
Regarding claim 1, Kloster discloses a torsion spring (fig 2, 64) suspended between a first end mount (28) and a second end mount (62), the torsion spring comprising a first end mounted to the first end (at least at 63) mount and a second end mounted to the second end mount (at least at 67), wherein the first and second ends of the torsion spring each comprises a cross flexure spring hinge (72 and 73).
Regarding claim 2, Kloster discloses wherein the first end mount is configured to engage a motor (fig 2, 28/26).
Regarding claim 3, Kloster discloses wherein the second end mount is configured to engage a drive shaft for connection of an attachment (fig 2, 82/62).
Regarding claim 4, as best understood, Kloster discloses wherein each of the X-shaped cross flexure spring hinges is X-shaped (fig2, 64 and at least when viewed from above and wherein the tips of each 72 and each 73 are interpreted as the tips of an X) and comprises two spring hinge leaflets (72/73 right and left side of 64) extending outwardly from the torsion spring (fig 2 and 33). 
Regarding claim 5, Kloster discloses wherein the torsion spring is V-shaped along its length (V-shape spring 64).
Regarding claim 6, Kloster discloses a first support structure (63) at the first end mount, wherein the first end of the torsion spring is affixed to the first support structure (at least via 66); and a second support structure (67) at the second end mount, wherein the second end of the torsion spring is affixed to the second support structure (at least via 78).
Regarding claim 8, Kloster discloses a first end mount (28), the first end mount configured to communicate with a motor (26); a second end mount (62), the second end mount configured to communicate with a drive shaft (82) for connection of an attachment (18); a torsion spring (64) suspended between the first end mount and the second end mount (fig 1 and 2), the spring comprising a first end (at 63) mounted to the first end mount (28) and a second end (at 67) mounted to the second end mount (62); a first support structure (63) at the first end mount, wherein the first end of the torsion spring is affixed to the first support structure (fig 2); a second support structure (67) at the second end mount, wherein the second end of the torsion spring is affixed to the second support structure (fig 2); a first cross flexure spring hinge(73) on the first end of the torsion spring; and a second cross flexure spring hinge (72) on the second end of the torsion spring, wherein each of the cross flexures spring hinges comprises two spring hinge leaflets (72/73, right and left sides) extending outwardly from the respective torsion spring.
Regarding claim 9, Kloster discloses wherein the torsion spring is V-shaped (V-shape spring 64).
Regarding claim 10, Kloster discloses wherein a housing (12); and a drive train assembly (14) comprising a torsion spring (64) suspended between a first end mount (28) and a second end mount (62), the torsion spring comprising a first end mounted to the first end mount and a second end mounted to the second end mount (fig 2), wherein the first and second ends of the torsion spring each comprises a cross flexure spring hinge (72/73).
Regarding claim 11, Kloster discloses wherein the first end mount is configured to engage a motor (fig 2, 26).
Regarding claim 12, Kloster discloses wherein the second end mount is configured to engage a drive shaft (82) for connection of an attachment (18).
Regarding claim 13, Kloster discloses wherein each of the cross flexures (72/73) comprises two spring leaflets (fig 3, 72/73 right and left side of 64) extending outwardly from the torsion spring (fig 3 wherein 72/73 both extend outward from the center axis of 64).
Regarding claim 14, Kloster discloses a first support structure (63) at the first end mount, wherein the first end of the torsion spring is affixed (66) to the first support structure (fig 2); and a second support structure (67) at the second end mount (fig 2), wherein the second end of the torsion spring is affixed (78) to the second support structure (fig 2).
Regarding claim 15, Kloster discloses wherein the torsion spring is V-shaped (V-shape spring 64).


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
Claim(s) 7 is rejected under 35 U.S.C. 103 as being unpatentable over Kloster (US-8863344) in view of Kloster et al. (US-20140060975)

Regarding claim 7, Kloster discloses as set forth above with regards to the attachment (screws 66 and 78) of the torsion spring to the support structures (at least when metal)  but lacks a welded connection.  Kloster et al. 975’ teaches wherein the ends of a v-shaped torsion spring (120) are welded to the first and second support structure (122) (at least paragraphs 28 and 56).
	It would have been obvious to one of ordinary skill in the art before the effective filing date to use a method of welding for attaching a torsion spring to a support structure in order to provide a fixed and secure attachment (Kloster et al. 975’, paragraph 28).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES K HSIAO whose telephone number is (571)272-6259. The examiner can normally be reached 9-5, Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Siconolfi can be reached on 571-272-7124. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/J.K.H/Examiner, Art Unit 3657                                                                                                                                                                                                        

/Robert A. Siconolfi/Supervisory Patent Examiner, Art Unit 3657